Title: Edmund Randolph’s Opinion on the Theft of Slaves from Martinique, 1 November 1792
From: Randolph, Edmund
To: Jefferson, Thomas


The attorney-general of the United States has the honor of replying to the communication of the Secretary of State, on the 28th. Ultimo, concerning the proceedings of Captain Hickman, in bringing away from Martinique certain slaves, the property of residents there.
Judging from the documents, which have been forwarded to him, the Attorney-general would not hesitate to pronounce, that a theft has been committed. But the fact may turn out otherwise upon confronting testimony.
In like manner, the offence would seem to be a piracy. But it may prove, when the precise place of its commission shall be fixed, to be of a merely municipal kind.
Under these circumstances the government cannot give, it is presumed, any specific instructions to any officer of the U.S.; except to the attorney of the district of Georgia, as follows:
1. To prosecute the culprits criminalites, as far as the law will permit; constantly having in view the restitution of the negroes to their true owner; and
2. If criminal process should be insufficient to procure such restitution, to institute the necessary civil process for the like purpose, with the approbation of the owners or their agent. The last remark is made,  in order to impose the expence of a suit upon the individuals interested, rather than to assume any responsibility on the United States.

Edm: RandolphNovember 1 1792.

